Citation Nr: 0517295	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  94-33 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left heel injury.  

2.  Entitlement to service connection for pneumonia.  

3.  Entitlement to service connection for an ear infection.  

4.  Entitlement to service connection for a head injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother 


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant enlisted in the Army Reserves in December 1978 
and was discharged in January 1985.  During this period, he 
served a period of active duty for training from January to 
April 1979.  He also had unverified periods of inactive duty 
training (IDT) and active duty for training (ADT), which are 
the predicate of his claims and must be addressed by this 
Remand for an accurate adjudication.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the claims herein at issue.  
The appellant disagreed and this appeal ensued.  The Board 
remanded the claim in May 1998 for further evidentiary 
development.  

In January 1998 and in March 2005, the appellant testified at 
hearings before Veterans Law Judges.  See 38 U.S.C.A. § 
7107(c) (West 2002).  Transcripts of the hearings are of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

In the May 1998 remand, the Board directed the RO to contact 
the National Personnel Records Center in St. Louis (NPRC), 
the Army Reserve Personnel Center (ARPC), the appellant's 
Army Reserve unit (the 841st Combat Engineers), "and/or other 
information sources in order to obtain the following: the 
appellant's military pay records, point compilation, and 
orders; verification of all dates of the appellant's [ADT] 
and [IDT]".  The directive was not limited to the agencies 
identified, and it indicated the specific information needed 
- "verification of all dates of the appellant's [ADT] and 
[IDT]".  

The RO has contacted NPRC, ARPC, and the appellant's unit, 
yet the dates of the appellant's ADT and IDT remain 
unresolved.  In response to a request for information from 
VA, the ARPC provided information that from December 1979 to 
December 1980 the appellant served 37 periods of IDT and 16 
days of ADT.  The NPRC responded in May 2003 that 
documentation or information regarding the claimed motor 
vehicle accident "is not a matter of record."  Requests for 
information sent to the Army Reserve unit identified by the 
appellant yielded no apparent response.  The appellant 
provided some documents in March 2005 relevant to this 
inquiry, including a 1984 federal tax form noting his 
aggregate pay from the Army Reserve without any specific 
information as to the dates of pay (which would provide 
confirmation of his dates of ADT and IDT).  The appellant 
also submitted a copy of a card listing the intended dates 
his unit was to perform ADT and IDT from October 1981 to 
September 1982.  This information is pertinent, in that it 
indicates the likely dates of such service.  Because it is 
not a service department record prepared after performance of 
these periods, it cannot alone serve as confirmation of the 
actual performance of ADT or IDT.  

The appellant's representative has noted this unresolved 
matter in his hearing presentation of March 2005.  Also noted 
at the hearing was the testimony of the appellant's mother 
that she never received a bill for 43-day treatment of the 
appellant's head injury in August and September 1982, thereby 
suggesting that the service department may have paid for this 
private hospitalization and possibly continued the appellant 
on a period of ADT or IDT.  

Here is why this information is critical to the claim.  The 
appellant alleges his claimed disabilities were incurred 
during periods of ADT or IDT.  For example, he claims he was 
on one of these types of duty in August 1979 when he injured 
his left heel and in August 1982 when he had a closed head 
injury.  Service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the "active military, naval, or air service" or, if pre-
existing such service, was aggravated during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  Only a "veteran" can serve on "active military, 
naval, or air service."  See 38 U.S.C.A. § 1110, 1131 (West 
2002) (service-connected disability compensation may only be 
paid to a "veteran"); see also 38 U.S.C.A. § 101(2) (the 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable).  "Active military, naval, or air service" 
includes "active duty, any period of [ADT] during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of [IDT] during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty."  38 U.S.C.A. § 101(24), 106, 1110, 1131 (West 2002).  
In the case of IDT, only an injury, not a disease, incurred 
in or aggravated in line of duty can be the basis of 
eligibility for disability compensation.  VAOPGCPREC 8-2001.  

When claims such as these are based on a period of ADT or 
IDT, there must be evidence that the individual concerned 
became disabled during the period of ADT or IDT.  Once that 
is established, then it can be determined whether the disease 
or injury was incurred in or aggravated in the line of duty.  
38 U.S.C.A. § 101(2), 101(24), 1110 (West 2002); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  Thus, in the 
absence of evidence establishing the appellant's service, a 
period of ADT or IDT would not qualify as "active military, 
naval, or air service" and the claimant would not achieve 
"veteran" status for purposes of that claim.  38 C.F.R. 
§ 3.1(d), 3.6 (2004); see Harris v. West, 13 Vet. App. 509 
(2000) and Paulson v. Brown, 7 Vet. App. 466 (1995) (such a 
claimant is also not entitled to the presumption of soundness 
at enlistment, 38 U.S.C.A. §§ 1111, 1131, 1137 (West 2002), 
or the presumption of service incurrence of certain chronic 
diseases, 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002)).  

In light of these requirements, the claim must unfortunately 
be again remanded so that the RO may verify the appellant's 
claimed service, including the specific dates of ADT and IDT 
throughout his service in the Army Reserve.  The appellant 
should be given the opportunity to submit additional evidence 
and argument.  VA must ensure it fulfills its duty to notify 
the appellant of the evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The case is remanded to the RO via the AMC in Washington, 
D.C., for the following:  

1.  Obtain from the Army Reserve 
Personnel Center (ARPC) a detailed 
description (e.g., an annual retirement 
point summary listing the specific dates 
of active duty for training (ADT) and 
inactive duty training (IDT)), while the 
appellant served in the Army Reserve from 
April 1979 to January 1985.  This 
information should include service 
department confirmation of specific dates 
of duty for all periods of active duty 
for training (ADT) and inactive duty 
training (IDT).  If necessary, obtain 
appropriate authorization from the 
appellant to seek this information.  
Associate all documents obtained with the 
claims file.  

2.  If the action in paragraph (1) does 
not yield the required information, then 
obtain from the Defense Finance and 
Accounting Service (DFAS) in Cleveland, 
Ohio, verification of all pay and other 
benefits provided to the appellant 
related to his service in the Army 
Reserve from April 1979 to January 1985.  
This information should include specific 
dates of pay for all periods of active 
duty for training (ADT) and inactive duty 
training (IDT).  If necessary, obtain 
appropriate authorization from the 
appellant to seek this information.  Also 
obtain from DFAS any information as to 
the payment by the service department of 
the costs of the private hospitalization 
in 1982 concerning a closed-head injury.  
Associate all documents obtained with the 
claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If any benefit sought 
is not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



